Citation Nr: 9929632	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  98-06 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from April 1985 to March 
1987.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which determined that new and material 
evidence had not been submitted to reopen the veteran's claim 
for service connection for back disability.

The Board also notes that the issue of whether new and 
material evidence to reopen a claim for service connection 
for psychiatric disability was addressed in a January 1998 
statement of the case.  With the statement of the case, the 
veteran was provided a cover letter explaining the 
requirement that she submit a substantive appeal to complete 
her appeal on this issue.  Thereafter, no correspondence 
addressing this issue was received from the veteran or her 
representative.  Therefore, the Board has concluded that the 
veteran is not currently seeking appellate review with 
respect to this issue.


REMAND

The veteran contends that service connection is warranted for 
back disability because her pre-existing spina bifida occulta 
was aggravated by an injury sustained in service.  The record 
reflects that service connection for back disability was 
denied in unappealed rating decisions, most recently in 
August 1990.  

In May 1987, in support of her application to reopen her 
claim for service connection for back disability, the veteran 
submitted a copy of a March 1992 Social Security 
Administration (SSA) decision awarding her disability 
benefits based in part upon low back disability.  The record 
does not reflect that the RO has attempted to obtain a copy 
of the records upon which the SSA decision was based.

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should request SSA to 
provide a copy of the records upon 
which its March 1992 decision 
awarding the veteran disability 
benefits was based, as well as the 
records associated with any 
subsequent disability determinations 
involving the veteran.

2.  The veteran should be requested 
to provide medical evidence, such as 
a statement from a physician, 
supporting her contention that her 
current back disability is 
etiologically related to service 
trauma.

3.  Then, the RO should undertake 
any other indicated development and 
readjudicate the issue on appeal.  
If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, she and her 
representative should be provided a 
supplemental statement of the case 
and afforded an appropriate 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



